Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 9, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on April 9, 2021, regarding the allowability of claims 1-3, 5-16 and 18-22 have been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Austen W. Paulsen on April 26, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:


	Line 9 change “forming a second patterned dielectric layer” to “after epitaxially growing the epitaxial layer, forming a second patterned dielectric layer”

Claim 9,
	Line 11 change “dielectric layer” to “dielectric layer, wherein the gate stack physically contacts the first patterned dielectric layer and the second patterned dielectric layer”

Change Claim 15 to:
15.	(Currently Amended) The method of claim 9, wherein ing the recess further comprises recessing the region outside the doped region.



Allowable Subject Matter
Claims 1-3, 5-16, and 18-22 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:



Claim 1, “epitaxially growing an epitaxial layer over the doped region and the region outside of the doped region using the first patterned dielectric layer as a mask, wherein the epitaxial layer is epitaxially grown in the recess; after epitaxially growing the epitaxial layer, forming a second patterned dielectric layer over the epitaxial layer; and forming a gate stack between the first patterned dielectric layer and the second patterned dielectric layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 9, “after forming the first patterned dielectric layer, recessing the doped region to form a recess; after epitaxially growing the epitaxial layer, forming a second patterned dielectric layer over the epitaxial layer; and forming a gate stack between the first patterned dielectric layer and the second patterned dielectric layer, wherein the gate stack physically contacts the first patterned dielectric layer and the second patterned dielectric layer” as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 9 incorporate allowable subject matter.

Claim 16, “etching a portion of the substrate to form a recess using the patterned first dielectric layer as a mask, wherein the portion of the substrate comprises a portion of the doped region; epitaxially growing an epitaxial layer in the recess; depositing a second dielectric layer over the epitaxial layer; patterning the second dielectric layer to form a patterned second dielectric layer; and forming a gate stack between the patterned first dielectric layer and the patterned second dielectric layer, the gate stack physically contacting the epitaxial layer” as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 16 incorporate allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818